Application by the defendant for a writ or error coram nobis to vacate a decision and order of this court dated May 30, 1989 (People v Linden, 150 AD2d 801), affirming a judgment of the County Court, Westchester County (Rosato, J.), rendered November 12, 1986, on the ground of the ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish he was denied the effective assistance of appellate counsel. We will not second-guess the reasonable professional judgments of counsel that colorable but nonetheless weak arguments should be omitted (see, Jones v Barnes, 463 US 745). Brown, J. P., Sullivan, Harwood and Balletta, JJ., concur.